USCA11 Case: 17-13561         Date Filed: 01/27/2022      Page: 1 of 2




                                In the
         United States Court of Appeals
                    For the Eleventh Circuit

                     ____________________

                            No. 17-13561
                     ____________________

REPRODUCTIVE HEALTH SERVICES,
on behalf of its patients, physicians and staff,
JUNE AYERS,
RN,
                                                   Plaintiffs-Appellees,
versus
LUTHER STRANGE,
in his official capacity as Attorney General of the State of Alabama,


                                                            Defendant,


DARYL D. BAILEY,
in his official capacity as District Attorney of Montgomery County,
Alabama,
USCA11 Case: 17-13561               Date Filed: 01/27/2022        Page: 2 of 2




2                                                                     17-13561

STEVE T. MARSHALL,
in his official capacity as Attorney General of the State of Alabama,


                                                     Defendants-Appellants.


                          ____________________

               Appeal from the United States District Court
                   for the Middle District of Alabama
                  D.C. Docket No. 2:14-cv-01014-SRW
                        ____________________

Before WILLIAM PRYOR, Chief Judge, WILSON, JORDAN,
ROSENBAUM, JILL PRYOR, NEWSOM, BRANCH, GRANT, LUCK, LAGOA,
Circuit Judges.
BY THE COURT:
A petition for rehearing having been filed and a member of this
Court in active service having requested a poll on whether this ap-
peal should be reheard by the Court sitting en banc, and a majority
of the judges in active service on this Court having voted in favor
of granting rehearing en banc, IT IS ORDERED that this appeal
will be reheard en banc. The panel’s opinion is VACATED.




   Judge Brasher recused himself and did not participate in the en banc poll.